Mr. Justice Thachee
delivered the opinion of the court.
Pugh filed his bill on the chancery side of the circuit court of Yazoo county. He charges that one Washburn employed him to defend several suits instituted against the estate of several minor heirs ; that Dorsey was afterwards appointed guardian of those heirs, and became apprized of his employment to defend *382the said suits, and made no objection to his continuing his professional 'services. He prays a decree of payment from Dorsey, guardian. The court below allowed a demurrer to the bill, and decreed its dismissal.
The allegations of the bill clearly show, that if any remedy could avail against the guardian, it was such as could be prosecuted at law, and therefore the demurrer, upon that score alone, was properly allowed.
Decree affirmed.